                  SPD CONTROL SYSTEMS CORPORATION'S
       POST-DEFAULT CONSENT TO GLOBAL GLASS TECHNOLOGIES, INC.'S
        ACCEPTANCE OF COLLATERAL IN FULL SATISFACTION OF DEBT

         SPD Control Systems Corporation ("SPD") hereby acknowledges that it has committed
 one or more events of default under that Secured Convertible Note, the "Effective Date" of
 wh ich was March 16. 2012 (''Note'') and, in accordance \vith New York's Statute, NY UCC § 9-
 620 and/or any other applicable law, consents to Global Glass Technologies, Inc. ' s ("GGT")
 proposal to accept the Collateral, which includes "Intellectual Property" which means all
 material (i) patents, patent appl ications, patent disclosures and all related continuation,
 continuation-in-part, divisional. reissue, reexamination, utility model, certificate of invention and
 design patents, patent applications, registrations and applications for registrations, (ii)
 trademarks, service marks, trade dress, logos, trad e names and registrations and applications for
 registration thereof, (iii) copyrights and registrations and applications for registration thereof:
 (iv) computer software (in both source code and object code fonn), data and documentation, (v)
 trade secrets and confidential business information, whether patentable or unpatentablc and
 whether or not reduced to practice, manufacturing and production processes and techniques,
 research and development information, business and marketing plans and customer and supplier
 lists and information. ("Collateral") in full satisfaction of all obligations that are due and owing
 to GGT under the Note and in which Collateral a Security Interest exists in favor of GGT.

        By virtue of the facts and circumstances involving SPD's default and the lack of assets
 having a value sufficient to satisfy SPD's obligations owing to GGT under the Note, SPD
 acknowledges that all actions taken to date by GGT in seeking to enforce its rights under the
 Note, as well as the entry into this agreement, have been done in good faith .

         SPD hereby releases, acquits, rcmises and forever discharges GGT and all of its past,
 present and future officers, directors, employees, agents, attorneys, representatives, successors
 and assigns from any and all claims, demands, actions and causes of action, whether at law or in
 equity, wheth er now accrued or hereafter maturing, and whether known or unknown, which SPD
 has, had or may have had by reason of any manner, cause or things arising prior to the date of
 this Consent with respect to matters arising out of or with respect to the Note.

          Any suit, action or proceeding arising hereunder shall, at GGT's sole and exclusive
 discretion, be only instituted or maintained in any court sitting in the State of Florida and in the
 county in which GGT's chief executive office is located (the "Acceptable Forum"). SPD agrees
 that the Acceptable Forum is convenient to it, and submits to the jurisdiction of the Acceptable
 Forum and waives any and all objections to jurisdiction or venue. Should such proceeding be
 initiated in any other forum, SPD waives any right to oppose any motion or application made by
 GGT to transfer such proceeding to an Acceptable Forum.

         Within ten ( I 0) days after both parties execute this Post-Default Consent, SPD will
 provide an asset transfer document ("the Document'') ·which details all of the assets being
 transferred to GGT. Such Document wil l provide access information to all electronically
 transferrable assets and list those transferable physical assets and their locations. GGT will be
 responsible for the cost to package and ship physical assets from their location to GOT.


fd).L
    Immediately upon SPD's delivery of the Document to GGT, GGT will review the Document and
    will have not more than twenty (20) calendar days to review the information and content of the
    Document and by no later than the expiration of the twenty (20) day period, GGT shall have the
    right to provide SPD with written notice of any items GGT deems missing ("GGT Notice"). Not
    more than five (5) days of SPD's receipt of the GGT Notice, SPD will either notify GGT, in
    writing, that it disagrees with the additional items or consents to same (SPD's Notice"). A
    failure to timely respond shall be deemed SPD's irrevocable consent to such changes. If SPD
    consents to same, SPD will supply such missing items. Within ten ( I 0) days fi11lowing receipt
    of SPD's Notice that it consents to the missing items and has provided such items, GGT will
    have an additional ten ( I 0) days to repeat the process of sending a GGT Notice fi)llowed by an
    SPD Notice or can acknowledge that SPD has completed its obligations and that SPD has no
    further obligation to supply GGT with any additional items. This process can be repeated until
    either GGT provides an acknowledgement of acceptance of the Document or the Document plus
    additional items specified in GGT Notices. Failure to provide any GGT Notice within 1he
    stipulated time period, will be deemed as the acceptance of the Document and that SPD has
    completed its obligations and has no further obligations to GGT.

           GGT acknowledges that SPD is being funded through personal loans being provided by
    senior management to meet monthly operating expenses. It is acknowledged that SPD has no
    cash and is carrying unsecured debt to its senior managers and vendors. It is understood that
    there will be no cash trans for as part of this transaction.

            SPD agrees that the transfer of all tangible assets being transferred to GGT by SPD may
    take place at any time within sixty (60) days of the initial delivery of the Document. SPD also
    agrees to execute any necessary or appropriate documents provided to it by GGT to sell and/or
    assign its patent or other intellectual property rights identified in the Document to GGT. IC for
    whatever reason, SPD fails to execute any lawful agreement provided by GGT to SPD for the
    sale and/or assignment of any patent or other intellectual property rights identified in the
    Document, SPD acknowledges that GGT shall have an iITevocable power of attorney to execute
    any such necessary or appropriate documents as an agent of SPD.

            This Agreement may he executed in two or more counterparts, which together shall
    constitute a single agreement. This Agreement may be executed and transmitted to any other
    party by facsimile, which facsimile shall be deemed to be, and utilized in all respects as, an
    original, wet-inked manually executed document. The parties agree that the original manually
    executed copy of a facsimile transmitted document will be mailed to each party in addition.

             Items sent to GGT will be emailed to johnnictampa(?1),gmail.com and be sent via certified
    mai I to GGT at:

           Global Glass Technologies, Inc.
           11328 Grand Winthrop Drive
           Riverview, FL 33578




                                                Page 2 or3




,
